       Case 1:15-cv-09003-LTS-SN Document 247 Filed 11/02/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
CENTAURO LIQUID OPPORTUNITIES          :
MASTER FUND, L.P.                      :
                                       :
                           Plaintiff,  :
                                       :    15 Civ. 9003 (LTS)(SN)
               - against -             :
                                       :
ALESSANDRO BAZZONI, CINQUE             :
TERRE FINANCIAL GROUP, LTD.,           :
CT ENERGIA LTD., and CT ENERGIA        :
LTD. d/b/a ELEMENTO LTD.,              :
                                       :
                           Defendants. :
---------------------------------x
                      DECLARATION OF MICHAEL T. SULLIVAN

        MICHAEL T. SULLIVAN, pursuant to 28 U.S.C. § 1746, declares as follows:

        1.      I am a member of Sullivan & Worcester LLP, counsel to defendant Elemento Ltd.

(“Elemento”), incorrectly named herein as “CT Energia Ltd d/b/a Elemento Ltd.” I submit this

Declaration in support of Elemento’s Opposition to Plaintiff’s Motion for Summary Judgment.

        2.      Attached as Exhibit A is a true and correct copy of the transcript of the deposition

of Sandy Almeida, taken in the matter In re Cinque Terre Financial Group Ltd., No. 16-11086

(S.D.N.Y. Bankr.) on June 24, 2016.

        3.      On November 1, 2018, I performed an entity status search on the Delaware

Secretary of State, Division of Corporations ’s website, https://icis.corp.delaware.gov/ecorp/, for

“Cinque Terre Energy Partners LLC.” Attached as Exhibit B is a true and correct copy of the

results of this search.

        I declare under the penalty of perjury that the foregoing is true and correct.

Date: New York, New York
      November 2, 2018
                                                      /s/Michael T. Sullivan
                                                      Michael T. Sullivan
